140 B.R. 298 (1992)
In re MURRAY INDUSTRIES, INC., et al, Debtors.
SHIPWRIGHT'S, JOINERS AND CAULKERS LOCAL 2071 OF the UNITED BROTHERHOOD OF CARPENTERS, AFL-CIO, Plaintiff-Appellant,
v.
UNIFLITE, INC. and Murray Industries, Inc., Defendants/Appellees.
No. 90-160-CIV-T-15.
United States District Court, M.D. Florida, Tampa Division.
January 9, 1992.
ORDER GRANTING JOINT MOTION TO VACATE BANKRUPTCY COURT ORDERS AS MOOT AND TO AMEND CAPTION
CASTAGNA, District Judge.
This matter is before the Court on the Joint Motion of Plaintiff-Appellant and Defendants/Appellees that the Bankruptcy Court Orders, as appealed from dated January 12, 1990, 110 B.R. 585, (Bkrtcy. M.D.Fla.) and amended January 31, 1990, and April 10, 1990, be vacated as moot and that the case be remanded to the Bankruptcy Court with instructions to dismiss, and further that the caption be amended to reflect that the name of the Union is now "United Brotherhood of Carpenters Local Union 1184", and the Court finding that the Motion is fully supported and should be and hereby is GRANTED.
IT IS ORDERED AND ADJUDGED that the Bankruptcy Court Orders appealed from be and they hereby are vacated as moot. The case is remanded to the Bankruptcy Court with instructions to dismiss and the Clerk is instructed to amend the caption to reflect that the name of the Union is now United Brotherhood of Carpenters Local Union 1184.